Citation Nr: 1206984	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation (rating) in excess of 20 percent for spinal stenosis and degenerative disc disease (back injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1960 to November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the entire initial rating period on appeal, the Veteran's service-connected spinal stenosis and degenerative disc disease did not manifest forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for spinal stenosis and degenerative disc disease (back injury) have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243, 5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a back disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained service records, private treatment records, VA treatment records, and other records identified by the Veteran. 

The Veteran has been afforded an adequate examination on the issue of rating the back disability.  VA provided the Veteran with an examination in October 2006.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of an MRI study.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  

The Board acknowledges the Veteran's statement in his January 2009 VA Form 9 that his back disability has worsened; however, he does not specify that it has worsened since the 2006 VA examination, nor is there evidence in the VA treatment records dated after the October 2006 VA examination that the back disability has worsened.  Moreover, in support of his contention that his back disability has worsened, the Veteran specifically states that he has pain radiating down his right leg, and he was afforded a VA neurological examination addressing disability of the peripheral nerves in September 2008.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59. 

Initial Disability Rating for Spinal Stenosis and Degenerative Disc Disease

The Veteran is in receipt of a 20 percent rating for service-connected spinal stenosis and degenerative disc disease for the entire initial rating period, under the provisions of 38 C.F.R. § 4.71a, DC 5243 (General Rating Formula for Diseases and Injuries of the Spine).  He contends that his back pain has worsened, with sharp pain that shoots down his right leg, and that he has chronic back spasms.  Moreover, he avers that his back disability affects all aspects of his life, including getting dressed, bathing, and feeding himself.  Further, he states that he has been totally incapacitated, sometimes for 3 to 5 days at a time, twice per month, every month.

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against his claim for an initial rating in excess of 20 percent for service-connected spinal stenosis and degenerative disc disease.  For the entire initial rating period, the Veteran's service-connected back disability did not manifest forward flexion of the thoracolumbar spine less than 30 degrees, ankylosis, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration, as required for a an evaluation in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. 

In May 2006, the Veteran sought treatment at the Albuquerque VA Medical Center (VAMC) with complaints of low back pain, radiating down to his right leg to his ankles and heels.  He rated the pain at a 7 out of 10 in severity.  He described it as a sharp numbness and tingling.  Physical therapy had relieved the pain in the past, and he continued to do exercises for the back.  Heat and massage also helped.  On clinical examination, motor strength was 5 out of 5 in the upper and lower extremities.  Sensation of touch, temperature, and vibration were intact in all extremities.  Gait was normal.  Toe and heel walking was normal.  Lumbar flexion and extension were somewhat decreased.  Cervical flexion and extension were normal.  There was no tenderness to palpation of the spine or to the sacroiliac joints, and no piriformis tenderness.  Straight leg raising and Patrick's were negative bilaterally.  The doctor assessed lumbar degenerative disc disease, spinal stenosis, and right lumbar radiculopathy.  He recommended epidural steroid injections at L4-L5; the Veteran had his first injection the same day.

He was afforded a VA examination in October 2006.  He reported chronic back pain, numbness, paresthesias, and leg/foot weakness, as well as decreased motion, stiffness, and weakness of the back.  He denied spasms and flare-ups of pain.  He had missed 5 weeks of work in the past 12 months due to back pain.  He was unable to walk more than a few yards, and used a cane.  On physical examination, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Gait and spinal contour were normal.  Motor strength was 5 out of 5, and sensory examination of the lower extremities was normal.  There was no thoracolumbar spine ankylosis.  Flexion was to 60 degrees, extension was to 15 degrees, left and right lateral flexion were to 40 degrees, and left and right lateral rotation were to 55 degrees.  There was no pain on motion or additional loss of motion after repetitive use.  The examiner reviewed a March 2004 MRI study that showed multilevel moderate to severe degenerative changes, with mild disc bulges or disc osteophyte complexes throughout the lumbar spine.  The most severe level was at L4-L5, where a combination of very severe facet hypertrophy and spondylolisthesis resulted in very severe spinal stenosis.  There was moderate spinal stenosis at L3-L4.  The Veteran was employed full-time as a corrections officer.  The examiner assessed spinal stenosis and degenerative disc disease and opined that the disability would have significant effects on occupation in terms of needing assignment of different duties and increased absenteeism.  In terms of daily activities, the disability would have severe effects on shopping and recreation, moderate effects on chores and exercise, mild effects on travelling, and no effects on sports, feeding, bathing, dressing, toileting, and grooming.  

A January 2007 VAMC treatment note indicates the Veteran had tried only one steroid injection (in May 2006), and that he needed a refill of Oxycodone.  He was also taking Tylenol for pain.  

In September 2008, the Veteran was afforded a VA neurological examination to evaluate his peripheral neuropathy.  Objectively, the examiner observed that the Veteran walked into the examination room fully and independently ambulatory in no apparent discomfort.  His gait was normal and there was no unsteadiness in his walk.  Straight leg raising was mildly positive at 30 degrees on both sides.  

In his January 2009 VA Form 9, the Veteran wrote that his back disability was worse in that he had sharp pain down the right leg and chronic back spasms.  He said that it affected all areas of his life, including clothing, bathing, and feeding.  Moreover, he said that he had been totally incapacitated, at times for 3 to 5 days at a time, twice per month every month.  

Based upon these findings, the Board finds the assignment of an initial rating in excess of 20 percent for back disability is not warranted for any period, as the requirements of forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration have not been met at any time during the initial rating period.  38 C.F.R. § 4.71a, DCs 5235-5243.  At the October 2006 VA examination, flexion of the thoracolumbar spine was found to be 60 degrees, the highest number in the range of flexion criteria for a 20 percent evaluation.  Combined range of motion was 265 degrees.  Moreover, there was no pain on motion and no additional loss of motion after repetition due to pain or other factors.  As discussed above, the criteria for the currently-assigned 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine is flexion greater than 30 degrees but not greater than 60 degrees, or combined range-of-motion not greater than 120 degrees.  Thus, the preponderance of the evidence does not more nearly reflect the criteria for an evaluation higher than 20 percent, as range-of-motion findings fall in between the 10 and 20 percent rating categories.  Indeed, combined range of motion does not even meet the minimum criteria for a 10 percent evaluation.  Therefore, the 20 percent rating, but no more, is appropriate.    

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's reported impairment of function in occupational settings, such as limited walking, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  In this case, however, the 2006 VA examiner did not find any pain on range-of-motion testing or pain on repetition of motion, nor did he find any additional limitation of motion after repetition.  The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  Moreover, the 2006 VA examiner noted that the back disability would have no effect on daily activities such as feeding, bathing, dressing, toileting, and grooming.  Thus, the overall evidence fails to show that pain has resulted in additional functional limitation such as to enable a finding that his disability picture more nearly approximates the next-higher, 30 percent, evaluation under the General Rating Formula.  

Next, the Board has considered whether a rating in excess of 20 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with IVDS, which can include degenerative disc disease as seen on this Veteran's MRI.  However, in order to meet the criteria for a compensable rating under DC 5243, a veteran must show that a physician ordered bed rest to treat the disorder.  Despite the Veteran's contentions on his VA Form 9, described above, there are no physician's orders or other evidence in the claims file that his doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243. 

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's low back disability under DC 5243, which addresses IVDS, discussed above.  DC 5238 is potentially applicable, as it addresses spinal stenosis.  DC 5242 is also potentially applicable, as it addresses degenerative arthritis of the spine.  

Disabilities evaluated under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  However, DC 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here.  Throughout the medical records, the Veteran reported paresthesias, numbness, and radiating pain into his lower extremities.  Indeed, the 2008 VA neurological examiner opined that the Veteran's peripheral neuropathy of the lower extremities was related, at least in part, to the service-connected back disability.  However, the RO separately granted service connection for peripheral neuropathy of the lower extremities in a February 2007 rating decision.  Thus, the Board need not consider that symptom any further.  There are no other symptoms reported by the Veteran that would allow for a separate evaluation.      

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 20 percent for spinal stenosis and degenerative disc disease.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 
       
Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board finds that the schedular rating criteria contemplate the impairment caused by the Veteran's service-connected back disability. The schedular criteria for rating the lumbar spine disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  Moreover, the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected back disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

The Board acknowledges the Veteran's contentions regarding how his back disability affects his employment, and notes that he was awarded a total disability 

rating based on individual unemployability (TDIU) due to his service-connected back disability in a July 2009 rating decision, which fully recognizes such extraschedular impairment, as TDIU is an extraschedular rating.  


ORDER

An initial disability rating in excess of 20 percent for spinal stenosis and degenerative disc disease (back injury) is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


